DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions

This application contains claims directed to the following patentably distinct species:

Species l: the embodiments recited in claims 22, 28, 30, 31, 33, 35, 37, 38, 40, 41, 43-45, 49-51, 53, and 55; and

Species II: the embodiments recited in claims 24 and 26;

The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
the prior art applicable to one invention would not likely be applicable to another invention. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Ms. Maria A. Trevisan on 07/24/2022, a provisional election was made without traverse to prosecute the invention of species I, claims 22, 28, 30, 31, 33, 35, 37, 38, 40, 41, 43-45, 49-51, 53, and 55.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 24 and 26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections 

Claim 43 is objected to because of the following informalities: “wherein the matrix comprising a binding partner” should be amended to “wherein the matrix comprises a binding partner.”   Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 22, 28, 30, 31, 33, 35, 37, 38, 40, 41, 43-45, 49-51, 53, and 55 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 22, the meaning of the term “matrix” is unclear, because one of the dictionary meanings of “matrix” is a “fine material, as cement, in which lumps of coarser material, as of an aggregate, are embedded.” It is unclear if the term “matrix” should be construed according to its dictionary meaning, or it has a different meaning.

Claims 28, 30, 31, 33, 35, 37, 38, 40, 41, 43-45, 49-51, 53, and 55 are rejected, because they depend from the rejected claim 22. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22, 28, 30, 31, 33, 35, 37, 40, 41, 49, 53, and 55 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US patent no. US 5,964,726 (hereinafter called Korenstein).

Regarding claims 22, 28, and 35, Korenstein discloses a method for the introduction of molecules into a cell, comprising the steps of preparing either a suspension or an adherent growth of the cells and molecules to be introduced into the cells, and applying a train of unipolar or alternating low voltage pulses (thus teaching an electrodynamic field) to the suspension or adherent layer leading to transporting/infusing the molecule through at least a portion of a cell (reads on a matrix) (see column 4, lines 40-65).  

Regarding claim 30, Korenstein further discloses that7543243.1Application No.: 16/549,4504 Docket No.: M0925.70397US02Second Preliminary Amendmentkrnn further discloses that  the molecule comprises a plurality of charged moieties (see column 7, lines 40-45).

Regarding claim 31, Korenstein further discloses that7543243.1Application No.: 16/549,4504 Docket No.: M0925.70397US02Second Preliminary Amendmentkrnn further discloses that  the molecule is an antibody (see column 12, lines 19-34).

Regarding claim 33, Korenstein further discloses that the molecule comprises DNA (a nucleic acid) (see column 1, lines 36-40). 

Regarding claim 37, Korenstein further discloses that the matrix is a tissue (see Abstract) 

Regarding claim 40, Korenstein discloses applying a train of unipolar or alternating pulses (see column 4, lines 42-48), thus teaching that the direction of the electrodynamic field varies as a function of time.  

Regarding claim 41, Korenstein further discloses that the matrix is skin (reads on a whole organ) (see column 5, lines 45-50).  

Regarding claim 49, Korenstein further discloses that the electrodynamic field has for example, a magnitude of 100V/cm (see column 4, lines 10-11), 90V/cm (see column 4, line 22) (all values are greater than 20 V/m).  

Regarding claim 53, Korenstein further discloses that the molecule is a protein (see column 7, lines 30-32).

Regarding claim 55, Korenstein further discloses that the cell membrane has charged proteins and lipids (see Abstract), thus teaching that the matrix is charged.

Claims 22, 28, 30, 31, 32, 38, 40, 43-45, 50, 51, and 53 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US pre-grant patent publication no. US 2005/0000811 (hereinafter called Luka).

 Regarding claims 22, 28, 30, 38, and 40, Luka discloses a method, comprising transporting a molecule through a polyacrylamide gel (reads on a polymer matrix) (see paragraph 0342) using in an embodiment a pulsed field with pulses having forward and reversed polarity (reads on an electrodynamic field) (see paragraph 0238).

Regarding claim 31, Luka further discloses that in various embodiments, the molecule is an antigen and/or an antibody (see for example, paragraph 0114).

Regarding claim 32, Luka further discloses that the molecule comprises DNA and RNA (nucleic acids) (see paragraph 0192).

Regarding claim 43, Luka further discloses that the matrix comprises an analyte-specific analyte binding reagent (reads on a binding partner) to which an analyte to be determined binds to and is thus indirectly immobilized (see paragraph 0097).

Regarding claims 44 and 45, Luka further discloses exposing the molecule and the matrix to a blocking buffer formulation having an appropriate pH relative to a pertinent isoelectric point designed to reduce non-specific binding to the membrane that can give rise to background signals (see paragraph 0152), thus meeting the limitation of a condition that inhibits binding between at least a portion of the molecules and the binding partner wherein the condition is pH. 

Regarding claim 50, it is noted that the limitation of “change in the concentration of the molecules in at least about 75% of the matrix, while deforming the matrix in an amount less than 10%” is an intended result and not an active method step. Since Luka discloses all the active method steps, the recited intended result would reasonably be expected to be achieved.

Regarding claim 51, it is noted that the limitation of “the matrix is deformed in an amount less than 10%” is an intended result and not an active method step. Since Luka discloses all the active method steps, the recited intended result would reasonably be expected to be achieved.

Regarding claim 53, Luka further discloses that the molecule is a protein (see for example, paragraph 0088).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 49 is rejected under 35 U.S.C. 103 (a) as being unpatentable over S US pre-grant patent publication no. US 2005/0000811 (hereinafter called Luka), as shown for claim 22 above, and further in view of Beardslee et al, US patent application publication no. 2007/0151853 (hereinafter called Beardslee).

Luka does not explicitly teach that the electrodynamic field is >= 20V/m. 

Beardslee teaches that the magnitude of the electric field applied for electrophoretic separation of biomolecules is between 1 V/cm and 10 V/cm (see Abstract and paragraph 0095).

One with ordinary skill in the art not knowing the magnitude of the electric field to be applied for electrophoretic separation of biomolecules would have necessarily looked to the art to find a reference such as Beardslee to determine the commonly used values of the electric field applied for electrophoretic separation of biomolecules. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the method taught by Luka by providing electric field between 1 V/cm (100 V/m) and 10 V/cm (1000V/m) as taught by Beardslee.  	

Claim 55 is rejected under 35 U.S.C. 103 (a) as being unpatentable over US pre-grant patent publication no. US 2005/0000811 (hereinafter called Luka), as shown for claim 22 above, and further in view of Herr et al, US patent application publication no. 2012/0135541.

Luka does not explicitly teach that the sample positioner is configured to hold and move a charged matrix.

Herr teaches use of a binding medium (reads on matrix) that non-specifically binds to analytes in a sample (see paragraph 0044). Herr further teaches that that the binding medium may include a positively or negatively charged gel (reads on charged matrix) (see paragraphs 0047 and 0048). Herr further teaches that a negatively charged gel may facilitate electrostatic binding with positively charged analytes (see paragraph 0047), and a positively charged gel may facilitate electrostatic binding with negatively charged analytes (see paragraph 0048). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to further modify the method taught by Luka by using a charged binding medium (reads on matrix) as taught by Herr. The person with ordinary skill in the art would have been motivated to make this modification, because Herr teaches that the advantage of the modification would be electrostatic binding of the charged matrix with oppositely charged analytes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795